Citation Nr: 1107761	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-18 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for coronary artery disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to December 1968.
 
This appeal to the Board of Veterans' Appeals (Board) arises from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
coronary artery disease.  It is primarily argued that his 
coronary artery disease was caused by exposure to Agent Orange, 
or, in the alternative, that it was aggravated by his service-
connected posttraumatic stress disorder (PTSD).  See e.g., 
informal hearing presentation, dated in January 2010; statement 
of accredited representative in appealed case (VA Form 646), 
received in July 2007.  

As an initial matter, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due to, 
or the result of an established service-connected disorder.  38 
C.F.R. § 3.310.  Similarly, any increase in severity of a 
nonservice- connected disease or injury that is proximately due 
to or the result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-connected 
disease, will be service connected.  Allen v. Brown, 7 Vet. App. 
439 (1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by a 
service-connected disability, such veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 3.322 
(2010). 

This claim was received by the RO in December 2005, and the 
Veteran has appealed.  Effective October 10, 2006, VA amended 38 
C.F.R. § 3.310 to implement the Veterans Claims Court's decision 
in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the 
subject of the granting of service connection for the aggravation 
of a nonservice-connected condition by a service- connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new 
version of the regulation provides that VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the appeal must 
be considered under the law in effect prior to October 10, 2006.  
See e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).   However, a review of the 
March 2007 statement of the case indicates that the claim was 
analyzed using only the new version of 38 C.F.R. § 3.310.  On 
remand, the Veteran must be provided with notice of 38 C.F.R. 
§ 3.310 (as in effect prior to October 10, 2006).  

Service connection is currently in effect for: prostate cancer, 
posttraumatic stress disorder (PTSD), diabetes mellitus, type 2, 
peripheral neuropathy of the bilateral upper and lower 
extremities, and erectile dysfunction.  

The Veteran's personnel file indicates that he served in the 
Republic of Vietnam, and service in Vietnam has previously been 
conceded by the RO.  Therefore, duty in the Republic of Vietnam 
is shown for the purposes of the regulation governing the 
presumption of service connection for certain diseases due to 
herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.

In September 2006, the Veteran was afforded a VA examination.  
The examiner stated that the Veteran's coronary artery disease 
was not caused by his service-connected diabetes.  The examiner 
essentially indicated that the Veteran's history of  smoking and 
hypertension were related to the cause of his coronary artery 
disease.  

The Court has stated that if a condition is subject to both 
direct and presumptive service connection, the duty to assist is 
not fulfilled until the Secretary provides an opinion as to both 
these theories.  Schroeder v. Brown, 6 Vet. App. 220, 225 (1994); 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994) (stating that in 
cases based on exposure to herbicides, an appellant is not 
precluded from establishing service connection with proof of 
actual direct causation).  

The etiological opinion in the September 2006 VA examination 
report does not specifically discuss the possibility of 
aggravation of the Veteran's coronary artery disease by any of 
his service-connected disabilities, nor can the examiner's 
rationale be applied to this possibility.  Accordingly, on 
remand, the Veteran should be scheduled for another examination 
of his heart, to include an etiological opinion as to whether the 
Veteran has a heart disorder that has been caused or aggravated 
by any of his service-connected disabilities.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2010).   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of 
38 C.F.R. § 3.310 (as in effect prior to 
October 10, 2006).  

2.  The Veteran should be scheduled for an 
examination of his heart, in order to 
ascertain the nature and etiology of his 
heart disorder(s).  The claims folder and a 
copy of this REMAND should be reviewed by 
the examiner, and the examiner must 
annotate the examination report that the 
claims file was in fact made available for 
review in conjunction with the examination.  

a)  The examiner should state whether it is 
at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
any diagnosed heart disorder was caused by 
the Veteran's service.  

b)  If, and only if, the examiner 
determines that the Veteran's heart 
disorder(s) was/were not caused by the 
Veteran's service, the examiner should 
state whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that any diagnosed heart disorder 
was caused by, or aggravated by, the 
Veteran's service-connected prostate 
cancer, posttraumatic stress disorder, 
diabetes mellitus, type 2, peripheral 
neuropathy of the bilateral upper and lower 
extremities, and/or erectile dysfunction.  

c)  If the examiner cannot express any part 
of the requested opinions, the examiner 
should explain the reasons therefor.

d)  The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.

3.  Readjudicate the issue of entitlement 
to service connection for coronary artery 
disease, to include as due to expose to 
Agent Orange, and as caused or aggravated 
by a service-connected disability under 
38 C.F.R. § 3.310 (as in effect prior to 
October 10, 2006).  If the determination 
of this claim remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence, and applicable law 
and regulations considered.  The appellant 
and his representative should be given an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


